Per Curiam.
This is an action to foreclose a mortgage upon forty acres of land lying within the county of Spokane. The mortgage was executed in March, 1889, upon one hundred and twenty acres of land to secure the payment of $28,000. There was a stipulation for release of forty acres upon payment of one-third of the debt at any time. The debt was evidenced by promissory notes, two for $10,000 each, and one for $8,000. Two forty acre tracts of the mortgaged premises had been released, and $2,000 paid on the last note due. Judgment was demanded for the balance of $8,000 with interest, and five per cent, of the amount found due for attorneys’ fees. The issues raised were that the mortgage was materially altered, after its execution by Eliza Snyder, appellant, wife of Edward Snyder, appellant. The alleged changes are of dates and figures and in certain stipulations in the mortgage relative to title. The premises were conveyed to appellants and the mortgage in controversy was executed and delivered at the same time the deed was delivered, and the mortgage was to secure the remainder of the purchase money due on the purchase price. There was some conflict in the testimony as to when the alterations were made, but the superior court found in favor of the plaintiffs upon this issue. We have examined the testimony and do not think it would be of value to state and review the same here. We are satisfied with the conclusion of the superior court and we do not think the errors assigned by counsel for appellant in other respects, and which are minor, are sufficient to call for a reversal of the cause. The conclusion of the superior court was equitable, and its judgment is affirmed.